DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herdrich et al. (US 2011/0313478; “Herdrich”).
In regards to claims 1-9, Herdrich discloses a guide arm (Fig. 2), comprising: a first arm (2) at a proximal end connected at a first angle (angle between 2 and 6) to a second arm (6), the second arm extending to a distal end (end that 8 points towards) along a first axis (axis of arm 6); wherein the first angle is within range of 80-110 degrees (Fig. 2; looks to be roughly 90 degree angle); and a distal tip (8) extending at a second angle (angle between arms 6 and 8) from the second arm at the distal end (Fig. 2); an indicator feature (10) extending from the distal tip along a second axis (axis of tip 10) toward the first arm (Fig. 2). Wherein the second axis is substantially parallel to the first axis (Fig. 2). Wherein the distal tip extends along a third axis (axis of arm 8). Wherein the third axis is substantially perpendicular to the first axis (Fig. 2; axis of arm 8 in regards to axis of arm 6). Wherein the first angle is within a range of 90-100 degrees 
In regards to claim 11-18 and 20, Herdrich discloses a guide arm (Fig. 2), comprising: a first arm (2) at a proximal end connected at an angle (angle  between arms 2 and 6) to a second arm (6), the second arm extending to a distal end (8) along a first axis (axis of 6); wherein the angle is within range of 80-110 degrees (measures about 90 degrees depending on where the axis for arm 2 is drawn since it is slightly curved); a distal tip (8) extending from the second arm at the distal end (Fig. 2); and a shield feature (region that 30 generally points towards) of the distal tip (Fig. 2), the shield feature having a width wider than the remainder of the distal tip (Fig. 2; note how the device tapers towards the point 10). Further comprising an aperture (23) extending at least partially through the shield feature (Fig. 2). Wherein the distal tip extends along a second axis (axis of arm 8). Wherein the second axis is substantially perpendicular to the first axis (Fig.2). Wherein the angle is within a range of 90-100 degrees (Fig. 2; measures to be 90 degrees if not a little more depending on exactly where you measure). Wherein the shield feature is tapered (Fig. 2). Further comprising a sharp point (tip of 10) on the distal tip (Fig. 2). Wherein the sharp point is angled toward the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herdrich et al. (US 2011/0313478; “Herdrich”), in view of Volpi et al. (US 2008/0103506; “Volpi”).
Herdrich discloses the guide arm as noted above.
However, Herdrich does not disclose the material the arm is made of.
Volpi teaches a guide arm that can be composed of a variety of biocompatible materials including radiopaque material (paragraph [0049]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the guide arm of Herdrich out of radiopaque material, as taught by Volpi, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and metals are a well-known biocompatible materials (paragraph [0049[) that are also radiopaque.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775